Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 21-40 are pending.
Claims 21-40 are rejected below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 23-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (U.S. PG Pub. 2004/0095237).

Chen teaches the following:


As to claim 23, further comprising providing an acknowledgement message following the receiving the request for the operating reserve[0226].  

As to claim 24,  further comprising projecting energy usage for the at least one power consuming device during a normal operation, projecting energy usage for the at least one power consuming device during a control event, and calculating a difference of energy usage during the normal operation and the control event as the projected energy savings[0082, 0178].  

As to claim 25,  further comprising power consumption data from the at least one power consuming device in a sampling repository[0060].  

As to claim 26, wherein the sampling repository is a matrix[0060].  

As to claim 27, further comprising determining a future time period based on start and stop times for projecting the energy savings[0163].  

As to claim 28,  further comprising projecting a power consumption behavior for the at least one power consuming device based on a best match algorithm[0116].  

As to claim 29,  wherein the at least one power consuming device comprises at least one environmentally-dependent power consuming device[0022].  

As to claim 30, further comprising creating and updating a sampling record for the at least one environmentally-dependent power consuming device, wherein the sampling record comprises one or more of a device ID, a time of record, a current set point, a current outside temperature, energy used per minute, a power time rate, and a drift rate[0060, 0087].  

As to claim 31, wherein the at least one power consuming device comprises at least one environmentally-independent power consuming device[0022].  

As to claim 32, further comprising creating and updating a sampling record for the at least one environmentally-independent power consuming device, including one or more of a device ID, a time of record, a binary control factor, a current time block, energy used per minute, and energy saved per minute[0030].  

As to claim 33, wherein the supply equivalence value is in units of electrical power flow, monetary equivalent, and combinations thereof[0097].  

As to claim 34, wherein the supply equivalence value for each of the at least one power consuming device has variations depending on operating tolerances and operating Page 3 of 6Attorney Docket No. 4204-135Application No.: 16/415,322 Preliminary Amendment for Application No. 16/415,322 standards for measurement accuracy[0066, 0087].

As to claim 36, further including generating a power supply value (PSV) based on the curtailed power for each of the multiplicity of power consuming devices, wherein the PSV provides a monetary market value for equating as a corresponding power supply for the amounts of electric power stored[0097].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. PG Pub. 2004/0095237) in view of Di Martini (U.S. PG Pub. 2008/0177678).

Chen teaches most of the claimed invention, but fails to teach all of claim 22, however, this is obvious variation as taught by Di Martini as follows:

As to claim 22, Di Martini teaches wherein receiving the request for the operating reserve comprises receiving one of an Automatic Generation Control command and an independent service operator market signal[0229, 0232].  


It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Chen with Di Martini since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at . 

Response to Arguments
The arguments with regards to the 35 USC 112 and the double patenting and in view of the new amendments and terminal disclaimer is found to be persuasive. 
Applicant's arguments filed 7-1-21 with regards to the art rejections have been fully considered but they are not persuasive. 
Applicant argues that Chen does not teach a curtailment value. It is important to note that curtailment value is defined as the actual value and the actual value is corresponds to a reduction in power that is measured and verified.  Therefore the curtailment values can be considered a value that is a reduction in power that is measured and verified (Examiner notes that the claims do not discuss the verification process whatsoever.).  Chen does teach a value that is the reduction of power that is measured and verified during an adjustment (e.g. curtailment) [0096, 0097, 0098, 0146].  These paragraphs describe the measurement during a curtailment and how that is used to determine a supply equivalent and how it is verified.   Furthermore this is stored for projecting energy savings for future use. Therefore Chen does teach the argued limitation. 
 Applicant then goes on to try to give an explicit definition for the operating reserves, however this isn’t in the claim and is certainly an overstep to how one of ordinary skill in the art should considered it under the BRI.. Although the claims are In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The operating reserve can be the amount of resource available to the grid given the BRI.  In several places, the Applicant seems to argue that one term in Chen does not equate to the claimed term but does not have rationale for this allegation.  The Examiner disagrees and if no specific arguments are made Examiner can only reiterate that Chen does teach the independent claims.  
Applicant argues that Chen doesn’t teach determining the amount of available operating reserved based on the reduction and the projected energy savings, however this is done in paragraph [0116].  It seems clear that the claims need some definition to the terms argued above. The remaining prior art arguments seem to be as the arguments above and therefore the response would be similar to above. 

A reference to specific paragraphs, columns, pages, or figures in a cited prior artreference is not limited to preferred embodiments or any specific examples. It iswell settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in theart. Stated differently, a prior art disclosure reading on a limitation of Applicant'sclaim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a singleprior art reference is not intended to exclusively dictate, but rather, todemonstrate an exemplary disclosure commensurate with the specificlimitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038,Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319,1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747,750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.